Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 13, 2020.




                                        In The

                      Fourteenth Court of Appeals

                                  NO. 14-20-00091-CR



                      IN RE OMARI CHAMBERS, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                174th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1626262

                          MEMORANDUM OPINION

      On January 30, 2020, relator Omari Chambers filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Hazel B. Jones,
presiding judge of the 174th District Court of Harris County, to provide relator with
the appellate record in his appeal from his conviction for manslaughter, which is
pending in this court, so that he can file a pro se appellant’s brief.
      Relator has court-appointed appellate counsel representing him in his appeal
from the manslaughter conviction. A criminal defendant is not entitled to hybrid
representation, and the trial court is free to disregard any pro se motions filed by a
defendant who is represented by counsel. Jenkins v. State, No. PD-0086-18, 2018,
— S.W.3d —, WL 6332219, at*6 n.47 (Tex. Crim. App. Dec. 5, 2018); Robinson v.
State, 240 S.W.3d 919, 222 (Tex. Crim. App. 2007). In the absence of a right to
hybrid representation, relator has not presented anything for this court’s
consideration. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995);
Turner v. State, 805 S.W.3d 423, 425 n.1 (Tex. Crim. App. 1991). Moreover,
because relator has court-appointed appellate counsel, he is not entitled to his own
copy of the appellate record. See Read v. Naylor, No. 02-19-00003-CV, 2019 WL
4010223, at *3 (Tex. App.—Fort Worth Aug.26, 2019, no pet.) (mem. op.) (stating
that, because appellant has appointed counsel during his direct appeal, he was not
entitled to his own copy of the appellate record during that case).

      Relator has not shown that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2